Citation Nr: 0033011	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  93-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



REMAND

The veteran served on active duty from January 1959 to 
January 1969.

This case originally came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran subsequently perfected 
an appeal of that decision.  In a decision dated in November 
1994, the Board of Veterans' Appeals (Board) denied 
entitlement to a rating greater than 10 percent for right ear 
hearing loss.  The appellant appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's November 1994 decision and 
remanded the case to the Board for further adjudication.  In 
March 1997, pursuant to the Court's decision, the claim was 
remanded to the RO.

Following evidentiary development pursuant to the March 1997 
Board remand, 38 U.S.C.A. § 5107 was amended, effective for 
all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Because the veteran's claim in the present case was already 
well-grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

After a review of the record, and consideration of the new 
statutory requirements, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  The 
record reveals that the veteran was afforded VA audio 
examinations in June 1997 and June 1998.  The same examiner 
conducted both examinations, and his statements in the 
reports indicate that audiological testing of the veteran's 
hearing levels was performed.  However, the actual results of 
this testing is not included in the examination reports.  
Moreover, a June 10, 1992, VA outpatient treatment record 
includes an audiogram, but the Maryland CNC speech 
discrimination results of this test are not reported.  These 
results are necessary to properly assess the severity of the 
veteran's hearing loss under the regulations, and the Board 
is not competent to interpret the findings from the audiogram 
directly.  Accordingly, these findings, and interoperations 
of the results of the June 1997 and June 1998 audiograms 
should be obtained.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the 
Murfreesboro, Tennessee, VA medical 
center and obtain all outpatient 
treatment records pertaining to the 
veteran from June 1992 to the present, to 
specifically include the audiograms dated 
in June 1997 and June 1998.  

2.  The RO should contact the Nashville, 
Tennessee, VA medical center and obtain 
all outpatient treatment records 
pertaining to the veteran from June 1992 
to the present.  

3.  The RO should have an audiologist 
interpret the findings of the June 10, 
1992, audiogram from Nashville, 
Tennessee, to include noting the Maryland 
CNC speech discrimination percentages.  

4.  If the results of the June 1997 and 
June 1998 audiograms from the VA medical 
center in Murfreesboro, Tennessee, are 
not interpreted, the RO should have an 
audiologist interpret these results as 
well.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



